     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 1 of 13


1

2

3

4

5

6

7

8

9                          UNITED STATES DISTRICT COURT

10                        EASTERN DISTRICT OF CALIFORNIA

11

12    JOHN BROWN,                           No.   2:21-cv-00392 JAM-DMC
13                   Plaintiff,
14          v.                              ORDER GRANTING TAKEUCHI’S MOTION
                                            TO DISMISS AND GRANTING UNITED
15    TAKEUCHI MFG. CO. (U.S.),             RENTALS’ MOTION TO DISMISS
      LTD., et al.,
16
                     Defendants.
17

18           I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

19         On March 14, 2019, John Brown (“Plaintiff”) leased a mini

20   excavator, a Takeuchi model TB230, from United Rentals (North

21   America), Inc. to dig and clear his property in Shasta County.

22   Compl. ¶¶ 16, 20-21, ECF No. 1.        While using the TB230, Plaintiff

23   was injured; his left leg was crushed and subsequently amputated

24   below the kneecap.     Id. ¶¶ 22-23.      This lawsuit followed.

25         Defendants are Takeuchi Mfg. Co. (U.S.), Ltd.(“Takeuchi”)

26   and its parent company Takeuchi Mfg. Co. Ltd., the designers and

27   manufacturers of the TB230, along with United Rentals (North

28   America), Inc, and United Rentals Inc. (collectively “United
                                           1
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 2 of 13


1    Rentals”), which owned and rented the excavator at issue.             Compl.

2    ¶¶ 2-11.    Plaintiff asserts eight claims against Defendants:

3    (1) failure to warn; (2) design defect against Takeuchi only;

4    (3) negligence; (4) breach of express warranty; (5) breach of

5    implied warranty; (6) violation of the Consumer Legal Remedies

6    Act (“CLRA”), Cal. Civ. Code § 1770 et seq., and Cal. Bus. &

7    Prof. Code § 17200 et seq. and §17500 et seq.; (7) loss of

8    consortium; and (8) punitive damages.        Id. ¶¶ 39-118.

9          Before the Court are two motions to dismiss.1         Mot. to

10   Dismiss by United Rentals (“United Rentals Mot.”), ECF No. 7-1;

11   Mot. to Dismiss by Takeuchi (“Takeuchi Mot.”), ECF No. 13-1.

12   Takeuchi seeks to dismiss Plaintiff’s fourth, fifth, sixth,

13   seventh, and eighth claims.       See Takeuchi Mot. at 3-6.      United

14   Rentals seek to dismiss all claims against it.          See United

15   Rentals Mot. at 3-9.      Plaintiff opposed these motions.       Opp’n by

16   Brown to Takeuchi Mot. (“Takeuchi Opp’n”), ECF No. 17; Opp’n by

17   Brown to United Rentals Mot. (“United Rentals Opp’n”), ECF No.

18   18.   Defendants replied.     Reply by United Rentals (“United

19   Rentals Reply”), ECF No. 19; Reply by Takeuchi (“Takeuchi

20   Reply”), ECF No. 21.
21         After consideration of the parties’ briefing and relevant

22   legal authority, the Court GRANTS Takeuchi’s motion to dismiss

23   and GRANTS United Rentals’ motion to dismiss.

24   ///

25   ///

26   ///
27   1 These motions were determined to be suitable for decision
     without oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for July 27, 2021.
                                      2
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 3 of 13


1                                  II.   OPINION

2          A.     Legal Standard

3          A Rule 12(b)(6) motion challenges the complaint as not

4    alleging sufficient facts to state a claim for relief.            See Fed.

5    R. Civ. P. 12(b)(6).      “To survive a motion to dismiss [under

6    12(b)(6)], a complaint must contain sufficient factual matter,

7    accepted as true, to state a claim for relief that is plausible

8    on its face.”      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

9    (internal quotation marks and citation omitted).          While

10   “detailed factual allegations” are unnecessary, the complaint

11   must allege more than “[t]hreadbare recitals of the elements of

12   a cause of action, supported by mere conclusory statements.”

13   Id.   In considering a motion to dismiss for failure to state a

14   claim, the court accepts as true the allegations in the

15   complaint, construes the pleading in the light most favorable to

16   the party opposing the motion, and resolves all doubts in the

17   pleader’s favor.      Lazy Y Ranch LTD. v. Behrens, 546 F.3d 580,

18   588 (9th Cir. 2008).      “In sum, for a complaint to survive a

19   motion to dismiss, the non-conclusory ‘factual content,’ and

20   reasonable inferences from that content, must be plausibly
21   suggestive of a claim entitling the plaintiff to relief.”            Moss

22   v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

23         The above standards are well-settled in federal court, and

24   Plaintiff’s citations to Conley v. Gibson, 335 U.S. 41 (1957) as

25   providing the relevant legal standard for a 12(b)(6) motion are

26   incorrect.     See Takeuchi Opp’n at 2-3; United Rentals Opp’n at
27   2, 9.      The Conley notice pleading standard was overruled and

28   replaced by the plausibility pleading standard set forth in Bell
                                           3
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 4 of 13


1    Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).          See also Iqbal,

2    556 U.S. at 679(2009).

3           B.   Analysis

4                1.    Seventh Claim: Loss of Consortium

5           As an initial matter, both Defendants seek to dismiss

6    Plaintiff’s seventh claim for loss of consortium.          Takeuchi Mot.

7    at 5; United Rentals Mot. at 7.       Plaintiff agreed to dismiss the

8    loss of consortium claim as to both Defendants.          Takeuchi Opp’n

9    at 2, 12-13; United Rentals Opp’n at 3.         Accordingly, the

10   seventh claim is dismissed with prejudice.

11               2.    Fourth Claim: Breach of Express Warranty

12          Both Defendants also seek to dismiss Plaintiff’s fourth

13   claim for breach of express warranty.         Takeuchi Mot. at 3-4;

14   United Rentals Mot. at 3.      Takeuchi’s leading argument is that

15   Plaintiff failed to plead the terms of the express warranty or to

16   attach the express warranty to the complaint.         Takeuchi Mot. at

17   3-4.    To allege a breach of express warranty claim, plaintiffs

18   must allege: “(1) the exact terms of the warranty; (2) reasonable

19   reliance thereon; and (3) a breach of warranty which proximately

20   caused plaintiff's injury.”       Coffen v. Home Depot U.S.A. Inc.,
21   No. 16-cv-03302-PJH, 2016 WL 4719273, at *5 (N.D. Cal. Sep. 9,

22   2016) (internal citation omitted).

23          Here, Plaintiff did not attach any express warranty to the

24   complaint.    See generally Compl.        The parties thus dispute

25   whether Plaintiff sufficiently pled the terms of the warranty.

26   Takeuchi contends Plaintiff has not specifically identified any
27   express warranty and the complaint contains only bald, conclusory

28   assertions devoid of any supporting facts.         Takeuchi Mot. at 3-4;
                                           4
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 5 of 13


1    Takeuchi Reply at 3-4.      Plaintiff counters that his breach of

2    express warranty claim is sufficiently pled, referring the Court

3    to paragraph 77 of the complaint as the “key” allegation

4    supporting this claim.      Takeuchi Opp’n at 8.     Paragraph 77

5    states: “At a time and place of sale, distribution, lease, and

6    supply of the TB230 to Plaintiff, the Defendants expressly

7    represented and warranted in their marketing materials, including

8    their website, both written and orally, that the TB230 was safe,

9    efficacious, and fit for its intended purpose and was of

10   marketable quality, that it did not pose any unwarned-of

11   dangerous risks, and that it was adequately tested.”          Compl. ¶

12   77.   This conclusory allegation lacks factual detail and is

13   insufficient.     See Coffen, 2016 WL 4719273, at *5.

14         Because Plaintiff has not sufficiently pled the terms of the

15   warranty, a necessary element of a breach of express warranty

16   claim, his fourth claim must be dismissed as to both Defendants.

17   As such, the Court need not reach Takeuchi’s additional arguments

18   regarding whether an express warranty covers design defects under

19   California law and, if so, whether Plaintiff is in fact

20   “attempting to mask a design defect case into a warranty case.”
21   See Takeuchi Mot. at 3-4; Takeuchi Reply at 3-5.

22               3.    Fifth Claim: Breach of Implied Warranty

23         Next, Defendants seek to dismiss Plaintiff’s fifth claim for

24   breach of implied warranty, contending Plaintiff has failed to

25   plead privity of contract.       Takeuchi Mot. at 3; Takeuchi Reply at

26   1-2; United Rentals Mot. at 3.       “Privity of contract is a
27   prerequisite in California for recovery on a theory of breach of

28   implied warranties of fitness and merchantability.”          Blanco v.
                                           5
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 6 of 13


1    Baxter Healthcare Corp., 158 Cal.App.4th 1039, 1058-59 (2008).

2    The general rule is that “there is no privity between the

3    original seller and a subsequent purchaser who is in no way a

4    party to the original sale.”       Id. at 1059 (internal citations and

5    quotation marks omitted).

6          According to Takeuchi, the complaint contains no facts

7    supporting a finding of privity between Takeuchi, the original

8    seller, and Plaintiff, who subsequently leased the excavator from

9    United Rentals.     Takeuchi Mot. at 3.     Given Plaintiff was not a

10   party to the purchase agreement between Takeuchi and United

11   Rentals and had no other contacts with Takeuchi, no implied

12   warranty of merchantability can run to him.          Id.

13         In opposition, Plaintiff acknowledges that “vertical privity

14   is a prerequisite in California state law for recovery on a

15   theory of breach of the implied warranties of fitness and

16   merchantability.”2     Takeuchi Opp’n at 4 (citing to U.S. Roofing,

17   Inc. v. Credit Alliance Corp., 228 Cal.App.3d 1431 (1991)).

18   However, Plaintiff claims that the exception to this rule set

19   forth in U.S. Roofing applies, namely that “plaintiff satisfies

20   the privity requirement when he or she leases or negotiates the
21   sale or lease of the product.”       Takeuchi Opp’n at 4.     Takeuchi

22

23   2 While initially acknowledging the vertical privity requirement
     under California law and the applicability of state law, see
24   Takeuchi Opp’n at 4, Plaintiff subsequently argues the opposite,
     see id. at 5. That is, Plaintiff later contends that under
25   federal case law, privity is not required, citing to Keegan v.
26   Am. Honda Motor Co., Inc., 838 F.Supp.2d 929 (C.D. Cal. 2012) in
     support of that contention. Takeuchi Opp’n at 5. Keegan,
27   however, is inapposite because Keegan, unlike this case, involved
     implied warranty claims and privity requirements under the Song-
28   Beverly Act. 838 F.Supp.2d at 944-947.
                                      6
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 7 of 13


1    responds that U.S. Roofing is distinguishable and does not

2    support Plaintiff’s claim.       Takeuchi Reply at 1-2.     The Court

3    agrees.    Whereas here there is no allegation of any contact

4    between Takeuchi and Plaintiff, the plaintiff in U.S. Roofing

5    presented “considerable” evidence of contacts and dealings which

6    the court found sufficient to support a finding of privity.                228

7    Cal.App.3d at 1442.     By contrast, here there are no facts alleged

8    in the complaint supporting a finding of privity between

9    Plaintiff and Takeuchi.      See generally Compl.     Nor are there any

10   facts supporting a finding that privity runs from United Rentals

11   to Plaintiff.     Id.   In short, Plaintiff did not plausibly plead

12   that privity runs from either of the parties to the sale to him.

13         Plaintiff’s final argument is that determining whether the

14   third-party beneficiary exception to the privity requirement

15   applies is “a fact-intensive exercise not amenable to resolution

16   at the pleading stage.”      Takeuchi Opp’n at 5 (citing to Morales

17   v. Toyota Motor Sales, U.S.A., Inc., 494 F.Supp.3d 709, 719 (C.D.

18   Cal. 2020)).    However, Plaintiff’s cited authority, Morales, does

19   not save his claim because, as Takeuchi points out, Morales is

20   case applying New York state law.         Takeuchi Reply at 2.       The
21   third-party beneficiary exception under New York state law

22   discussed in Morales is not recognized under California law.                See

23   Xavier v. Philip Morris USA, Inc., 787 F.Supp.2d 1075, 1083 (N.D.

24   Cal. 2011) (explaining “no reported California decision has held

25   that the purchase of a consumer product may dodge the privity

26   rule by asserting that he or she is a third-party beneficiary of
27   the distribution agreements linking the manufacturer to the

28   retailer who ultimately made the sale").         Thus, Plaintiff’s last
                                           7
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 8 of 13


1    argument fails as a matter of law.

2          Because Plaintiff failed to plead privity between himself

3    and either Takeuchi or United Rentals and because he failed to

4    show any exception to the privity requirement applies, his fifth

5    claim is dismissed.

6                4.    Sixth Claim: Violation of CLRA

7          Defendants also seek to dismiss Plaintiff’s sixth claim for

8    violation of CLRA, arguing this claim is grounded in fraud and

9    Plaintiff failed to plead fraud with the requisite specificity.

10   Takeuchi Mot. at 4-5; United Rentals Mot. at 1-2.

11         Fraud must be pled with particularity.        See Fed. R. Civ.

12   Pro. Rule 9(b).     Averments of fraud must be accompanied by “the

13   who, what, when, where, and how” of the misconduct charged. Thus,

14   a plaintiff must plead the “who, what, when, where, and how” of

15   the alleged fraud.     Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,

16   1106 (9th Cir. 2003).      Further, as United Rentals emphasizes, see

17   United Rentals Reply at 1, the Ninth Circuit has specifically

18   held that Rule 9(b)’s heightened pleading standards apply to

19   claims for violations of the CLRA.        See Kearns v. Ford Motor Co.,

20   567 F.3d 1120, 1125 (9th Cir. 2009).        Thus, Plaintiff’s first
21   argument in opposition – that Rule 9(b) does not apply because

22   his CLRA claims are “not grounded in fraud, but rather in

23   consumer deception” – clearly fails under Kearns.          This argument

24   is also belied by the Plaintiff’s own caption for his sixth claim

25   “Violation of California Law Prohibiting Consumer Fraud and

26   Unfair and Deceptive Trade Practices.”        Compl. at 15 (emphasis
27   added).    Finally, Rule 9(b) states: “in alleging fraud or

28   mistake, a party must state with particularity the circumstances
                                           8
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 9 of 13


1    constituting fraud or mistake.”       Fed. R. Civ. Pro. Rule 9(b).

2    Thus, by its plain language, Rule 9 does not distinguish between

3    common law fraud and statutory fraud, an issue Plaintiff attempts

4    to raise in opposition.      Takeuchi Opp’n at 10.

5          Rule 9(b) clearly applies here, therefore the only issue is

6    whether Plaintiff has pled his fraud-based claims with the

7    requisite specificity.      He has not.    Alleging that "Defendants

8    misrepresented the alleged safety benefits, suppressed,

9    concealed, omitted and failed to disclosure material information

10   concerning known adverse risks of topping over associated with

11   TB230” is conclusory and fails to identify the specific “who,

12   what, when, where, and how” of the alleged fraud.          See Takeuchi

13   Opp’n at 11-12.

14         As currently pled, Plaintiff’s allegations do not provide

15   Defendants with “notice of the particular misconduct . . . so

16   that [they] can defend against the charge and not just deny that

17   [they] have done anything wrong.”         See Vess, 317 F.3d at 1108

18   (internal citations omitted).       Further, Plaintiff also failed to

19   plead compliance with CLRA’s “notice and cure” provisions.           See

20   United Rentals Mot. at 6-7.       Plaintiff concedes this failure.
21   United Rentals Opp’n at 15.

22         Because Plaintiff’s complaint does not provide any of the

23   requisite factual details of the alleged fraud and fails to plead

24   compliance with CLRA’s notice provisions, his sixth claim is

25   dismissed.

26   ///
27   ///

28   ///
                                           9
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 10 of 13


1                5.    Eighth Claim: Punitive Damages

2           Both Defendants seek to dismiss Plaintiff’s eighth claim for

3     punitive damages, arguing the complaint is devoid of any facts

4     establishing oppression, fraud, or malice.        Takeuchi Mot. at 5-6;

5     United Rentals Mot. at 7-9.      California law provides: “[i]n an

6     action for the breach of an obligation not arising from contract,

7     where it is proven by clear and convincing evidence that the

8     defendant has been guilty of oppression, fraud, or malice, the

9     plaintiff, in addition to the actual damages, may recover damages

10    for the sake of example and by way of punishing the defendant.”

11    Cal. Civ. Code § 3294(a).      “Malice” is defined as “conduct which

12    is intended by the defendant to cause injury to the plaintiff or

13    despicable conduct which is carried on by the defendant with a

14    willful and conscious disregard of the rights or safety of

15    others.”   Id. § 3294(c)(1). “Oppression” is defined as

16    “despicable conduct that subjects a person to cruel and unjust

17    hardship in conscious disregard of that person’s rights.”            Id. §

18    3294(c)(2). “Fraud” is defined as “an intentional

19    misrepresentation, deceit, or concealment of a material fact

20    known to the defendant with the intention on the part of the
21    defendant of thereby depriving a person of property or legal

22    rights or otherwise causing injury.”        Id. § 3294(c)(3).    United

23    Rentals adds that in College Hospital Inc. v. Superior Court, 8

24    Cal.4th 704, 725 (1994), the California Supreme Court further

25    limited the availability of punitive damages by requiring

26    “despicable conduct” and that here, Plaintiff has not pled the
27    requisite “despicable” conduct.       United Rentals Mot. at 8-9.       In

28    opposition, Plaintiff fails to address United Rentals’ College
                                           10
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 11 of 13


1     Hospital argument.     See generally United Rentals Opp’n.

2     Plaintiff’s failure to address the argument constitutes waiver.

3     Resnick v. Hyundai Motor Am., Inc., 2017 WL 1531192 at *22 (C.D.

4     Cal. Apr. 13, 2017) (“Failure to oppose an argument raised in a

5     motion to dismiss constitutes waiver of that argument.”)

6           Nor does Plaintiff respond to Takeuchi’s argument regarding

7     the lack of factual support for his punitive damages claim.          See

8     Takeuchi Opp’n at 13.     Instead, Plaintiff merely states “the

9     damages sought under paragraphs 110-118 are viable because

10    [Plaintiff] has met the pleading requirements,” without

11    explaining how these allegations met the applicable plausibility

12    pleading standards.     Id.

13          Because the complaint does not contain any facts to support

14    Plaintiff’s punitive damages claim, this claim is also dismissed.

15               6.    Remaining Claims Against United Rentals

16          United Rentals additionally seeks to dismiss Plaintiff’s

17    remaining claims against it: the first claim for failure to warn

18    and the third claim for negligence.       United Rentals Mot. at 1.

19    United Rentals’ general argument seems to be that neither of

20    these claims meets the Iqbal plausibility pleading standard
21    because Plaintiff advances two “contradictory” theories against

22    the manufacturer and the owner of the equipment.         United Rentals’

23    Mot. at 1, 5-6.    United Rentals summarizes the contradiction as

24    follows: “If a manufacturer’s label was somehow insufficient to

25    warn Plaintiff in the first place, how could he have been harmed

26    by such a label being ‘missing, illegible or damaged’ at the time
27    of rental? It is not ‘plausible’ that the warning label was

28    insufficient to warn of this injury at the point of manufacture,
                                           11
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 12 of 13


1     but that Plaintiff would have somehow avoided injury if the label

2     had been more legible at the time of rental.”         Id. at 5-6.

3            This argument, however, misses the mark.       “Plaintiff may, of

4     course, plead more than one legal theory in the alternative, but

5     should provide plausible facts that support each theory.”

6     Coffen, 2016 WL 4719273, at *6.       The issue with the complaint

7     here is not that Plaintiff pled competing legal theories against

8     Takeuchi and United Rentals, but that Plaintiff did not provide

9     sufficient facts to support each theory.        See Iqbal, 556 U.S. at

10    679.   The allegations Plaintiffs highlights in opposition, see

11    United Rentals Opp’n at 4-8, simply lack factual support.

12           Accordingly, Plaintiff’s first and third claims against

13    United Rentals are dismissed.

14           C.   Leave to Amend

15           Courts dismissing claims under Federal Rule of Civil

16    Procedure 12(b)(6) have discretion to permit amendment, and

17    there is a strong presumption in favor of leave to amend.

18    Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051-52 (9th

19    Cir. 2003).    “Dismissal with prejudice and without leave to

20    amend is not appropriate unless it is clear . . . that the
21    complaint could not be saved by amendment.”         Id. at 1052

22    (internal citation omitted).      Plaintiff’s request for leave to

23    amend is therefore granted as to the first, third, fourth,

24    fifth, sixth, and eighth claims.

25           D.   Sanctions

26           A violation of the Court’s standing order requires the
27    offending counsel (not the client) to pay $50.00 per page over

28    the page limit to the Clerk of Court.        Order re Filing
                                           12
     Case 2:21-cv-00392-JAM-DMC Document 23 Filed 08/23/21 Page 13 of 13


1     Requirements at 1, ECF No. 4-2.       Moreover, the Court does not

2     consider arguments made past the page limit. (In modern day

3     millennial vernacular this is referred to as “TLDR”) Id.

4           Plaintiff’s opposition to United Rentals’ motion exceeds

5     the Court’s page limit by 1 page.         See Opp’n to United Rentals.

6     Plaintiff’s counsel must therefore send a check payable to the

7     Clerk for the Eastern District of California for $50.00 no later

8     than seven days from the date of this Order.

9

10                                 III.   ORDER

11          For the reasons set forth above, the Court GRANTS Takeuchi’s

12    Motion to Dismiss and GRANTS United Rentals’ Motion to Dismiss.

13    Plaintiff’s seventh claim for loss of consortium is DISMISSED

14    WITH PREJUDICE.    If Plaintiff elects to amend his complaint, he

15    shall file a First Amended Complaint within twenty days (20) of

16    the date of this order.      Defendants’ responsive pleadings are due

17    twenty days thereafter.

18          IT IS SO ORDERED.

19    Dated: August 20, 2021

20
21

22

23

24

25

26
27

28
                                           13
